Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 1 of 66




                    EXHIBIT A
      Case 2:20-cv-00966-NR Document  76-1
                                 Received     Filed10:10:16
                                          7/10/2020 07/13/20    Page 2 of 66
                                                            PM Commonwealth Court of Pennsylvania


                                           Filed 7/10/2020 10:10:00 PM Commonwealth Court of Pennsylvania
                                                                                             407 MD 2020




       IN THE COMMONWEALTH COURT OF PENNSYLVANIA

PENNSYLVANIA DEMOCRATIC                     )
PARTY, NILOFER NINA AHMAD,                  )
DANILO BURGOS, AUSTIN DAVIS,                )
DWIGHT EVANS, ISABELLA                      )
FITZGERALD, EDWARD GAINEY,                  )
MANUEL M. GUZMAN, JR.,                      )
JORDAN A. HARRIS, ARTHUR                    )           ELECTION MATTER
HAYWOOD, MALCOLM                            )
KENYATTA, PATTY H. KIM,                     )
STEPHEN KINSEY, PETER                       )
SCHWEYER, SHARIF STREET, and                )
ANTHONY H. WILLIAMS,                        )
                                            )
            Petitioners,                    )
                                            )
     v.                                     )            No. ______ MD 2020
                                            )
                                            )
KATHY BOOCKVAR, in her capacity             )
as Secretary of the Commonwealth of         )
Pennsylvania;                               )
                                            )
ADAMS COUNTY BOARD OF                       )
ELECTIONS; ALLEGHENY                        )
COUNTY BOARD OF ELECTIONS;                  )
ARMSTRONG COUNTY BOARD OF                   )
ELECTIONS; BEAVER COUNTY                    )
BOARD OF ELECTIONS; BEDFORD                 )
COUNTY BOARD OF ELECTIONS;                  )
BERKS COUNTY BOARD OF                       )
ELECTIONS; BLAIR COUNTY                     )
BOARD OF ELECTIONS;                         )
BRADFORD COUNTY BOARD OF                    )
    Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 3 of 66




ELECTIONS; BUCKS COUNTY                )
BOARD OF ELECTIONS; BUTLER             )
COUNTY BOARD OF ELECTIONS;             )
CAMBRIA COUNTY BOARD OF                )
ELECTIONS; CAMERON COUNTY              )
BOARD OF ELECTIONS; CARBON             )
COUNTY BOARD OF ELECTIONS;             )
CENTRE COUNTY BOARD OF                 )
ELECTIONS; CHESTER COUNTY              )
BOARD OF ELECTIONS; CLARION            )
COUNTY BOARD OF ELECTIONS;             )
CLEARFIELD COUNTY BOARD OF             )
ELECTIONS; CLINTON COUNTY              )
BOARD OF ELECTIONS;                    )
COLUMBIA COUNTY BOARD OF               )
ELECTIONS; CRAWFORD COUNTY             )
BOARD OF ELECTIONS;                    )
CUMBERLAND COUNTY BOARD                )
OF ELECTIONS; DAUPHIN                  )
COUNTY BOARD OF ELECTIONS;             )
DELAWARE COUNTY BOARD OF               )
ELECTIONS; ELK COUNTY BOARD            )
OF ELECTIONS; ERIE COUNTY              )
BOARD OF ELECTIONS; FAYETTE            )
COUNTY BOARD OF ELECTIONS;             )
FOREST COUNTY BOARD OF                 )
ELECTIONS; FRANKLIN COUNTY             )
BOARD OF ELECTIONS; FULTON             )
COUNTY BOARD OF ELECTIONS;             )
GREENE COUNTY BOARD OF                 )
ELECTIONS; HUNTINGDON                  )
COUNTY BOARD OF ELECTIONS;             )
INDIANA COUNTY BOARD OF                )
ELECTIONS; JEFFERSON COUNTY            )
BOARD OF ELECTIONS; JUNIATA            )
COUNTY BOARD OF ELECTIONS;             )
LACKAWANNA COUNTY BOARD                )
OF ELECTIONS; LANCASTER                )
COUNTY BOARD OF ELECTIONS;             )
LAWRENCE COUNTY BOARD OF               )

                                   2
    Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 4 of 66




ELECTIONS; LEBANON COUNTY              )
BOARD OF ELECTIONS; LEHIGH             )
COUNTY BOARD OF ELECTIONS;             )
LUZERNE COUNTY BOARD OF                )
ELECTIONS; LYCOMING COUNTY             )
BOARD OF ELECTIONS; MCKEAN             )
COUNTY BOARD OF ELECTIONS;             )
MERCER COUNTY BOARD OF                 )
ELECTIONS; MIFFLIN COUNTY              )
BOARD OF ELECTIONS; MONROE             )
COUNTY BOARD OF ELECTIONS;             )
MONTGOMERY COUNTY BOARD                )
OF ELECTIONS; MONTOUR                  )
COUNTY BOARD OF ELECTIONS;             )
NORTHAMPTON COUNTY BOARD               )
OF ELECTIONS;                          )
NORTHUMBERLAND COUNTY                  )
BOARD OF ELECTIONS; PERRY              )
COUNTY BOARD OF ELECTIONS;             )
PHILADELPHIA COUNTY BOARD              )
OF ELECTIONS; PIKE COUNTY              )
BOARD OF ELECTIONS; POTTER             )
COUNTY BOARD OF ELECTIONS;             )
SCHUYLKILL COUNTY BOARD OF             )
ELECTIONS; SNYDER COUNTY               )
BOARD OF ELECTIONS;                    )
SOMERSET COUNTY BOARD OF               )
ELECTIONS; SULLIVAN COUNTY             )
BOARD OF ELECTIONS;                    )
SUSQUEHANNA COUNTY BOARD               )
OF ELECTIONS; TIOGA COUNTY             )
BOARD OF ELECTIONS; UNION              )
COUNTY BOARD OF ELECTIONS;             )
VENANGO COUNTY BOARD OF                )
ELECTIONS; WARREN COUNTY               )
BOARD OF ELECTIONS;                    )
WASHINGTON COUNTY BOARD                )
OF ELECTIONS; WAYNE COUNTY             )
BOARD OF ELECTIONS;                    )
WESTMORELAND COUNTY                    )

                                   3
      Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 5 of 66




BOARD OF ELECTIONS;                      )
WYOMING COUNTY BOARD OF                  )
ELECTIONS; and YORK COUNTY               )
BOARD OF ELECTIONS,                      )
                                         )
Respondents.                             )




                                     4
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 6 of 66




      PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF

   In support of this Petition for Declaratory and Injunctive Relief, Petitioners, the

Pennsylvania Democratic Party, Dwight Evans, Nina Ahmad, Anthony H.

Williams, Arthur Haywood, Sharif Street, Jordan A. Harris, Stephen Kinsey,

Danilo Burgos, Austin Davis, Isabella Fitzgerald, Edward Gainey, Manuel M.

Guzman, Jr., Malcolm Kenyatta, Patty H. Kim, and Peter Schweyer, by and

through undersigned counsel, respectfully request that the court issue declaratory

and injunction relief so as to protect the franchise of absentee and mail-in voters

and respectfully aver as follows:

                                    I. Introduction

      1.     The forthcoming General Election occurs in the midst of uncertainty

arising from a recent revamping of the Commonwealth’s election laws. In late

2019 and early 2020, pursuant to its Constitutional authority, the General

Assembly made significant changes to how Pennsylvania runs its elections. See

Act 77 of 2019, Act 12 of 2020. Major legislative changes made to a complicated

regulatory scheme inadvertently create uncertainty while those changes are

implemented.     Some snags in implementation may be resolved administratively,

while others require Court intervention or corrective action over time. These

shake-out issues are “normal.”




                                           5
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 7 of 66




      2.        The stakes in this forthcoming election could not be higher. And any

uncertainty or other inconsistency, creates heightened space for mischievous havoc

and genuine concern. One national candidate, trailing in the polls, has already

invoked the specter of Bush v. Gore and the 2000 Presidential election in an overly

dramatic and transparently irrelevant attempt to create such havoc.

      3.        Indeed, just this morning, President Trump again spread false

information regarding the use of mail-in ballots in the midst of a global pandemic

so severe that renders standing in line at a polling place a significant health risk.

                   Donald J. Trump
                   ⁦@realDonaldTrump⁩


           Mail-In Ballot fraud found in many elections. People are
           just now seeing how bad, dishonest and slow it is. Election
           results could be delayed for months. No more big election
           night answers? 1% not even counted in 2016. Ridiculous!
           Just a formula for RIGGING an Election....
           7/10/20, 7:51 AM




                   Donald J. Trump
                   ⁦@realDonaldTrump⁩


           ….Absentee Ballots are fine because you have to go
           through a precise process to get your voting privilege. Not
           so with Mail-Ins. Rigged Election!!! 20% fraudulent
           ballots?
           7/10/20, 7:51 AM




                                            6
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 8 of 66




      4.     Even the clear fact that mail-in voting is safe and an important health

measure in these times has not stopped litigants in pending federal court litigation

from making wild unsupported assertions or challenging even clear provisions of

Pennsylvania statutes. (See Trump v. Boockvar, No. 20-CV-00966 (W.D. Pa.)

(Ranjan, J.) (the “Trump Litigation”)).

      5.     The 2020 Primary was the test run for the implementation of some of

the Act 77 changes. Analysis of the Primary identified implementation snags that

needed to be smoothed in time for the November General Election.

      6.     Legislation has been introduced in the Pennsylvania General

Assembly to correct some of these issues, but in light of the existing extreme

partisanship, may never be adopted. See, e.g., H.B. 2626. Given that reality, the

Petitioners here are compelled, to file this petition with this Court, but could not do

so until after the results of the primary election were certified on July 7, 2020.

      7.     Petitioners raise a number of issues: some appropriately require a

statewide solution; and others require a statewide objectives or policies, with

county-specific implementations. Statewide policies must address the statewide

objectives but do so with consideration given to the 67 different county densities,

developed environments, transportation networks, and public services

infrastructure across Pennsylvania’s counties.




                                           7
         Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 9 of 66




        8.    While voting by mail has been available for absentee electors in

Pennsylvania for decades, in 2019, the General Assembly passed Act 77 to expand

mail-in voting to all registered Pennsylvania voters who choose that option to

exercise their constitutional franchise to vote.

        9.    Voting by mail is generally safe and reliable. Some states have

conducted all-mail elections for many years. Prior to Act 77, Pennsylvania was

one of the states that most significantly restricted the right of citizens to vote from

home.

        10.   By expanding mail-in balloting to all registered voters, the

Pennsylvania General Assembly made a series of choices to promote the exercise

of the franchise, even before the shelter-in-place and health concerns caused by

COVID-19).

        11.   Expansion of mail-in voting also called for standardized protocols, but

flexible enough for each county to adjust to account for the specific geographic and

populations of each county.

        12.   For example, larger populated counties need multiple collection sites

in order to accommodate for the increased demand.



                                    II. Jurisdiction




                                           8
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 10 of 66




      13.    This Court has original jurisdiction in cases relating to statewide

election matters. See 42 Pa. C.S. § 764(2); see also Mohn v. Bucks County

Republican Committee, 218 A.3d 927 (Pa. Super. 2019).



                                      III. Parties

      14.    Petitioner, the Pennsylvania Democratic Party (the “Party”), is a

major statewide political party pursuant to 25 P.S. § 2831 with offices in

Harrisburg, Pennsylvania. The Party brings this action for itself, the Democratic

Party, all of its members, all registered Democratic voters, and all nominated

Democratic candidates in the November 3, 2020 General Election in the

Commonwealth.

      15.    Petitioner Dwight Evans is a resident of the 10th Ward in Philadelphia,

Pennsylvania, and is the Democratic nominee running for reelection as

Congressman for the 3rd District in the 2020 General Election. Representative

Evans is both a “candidate” and a “qualified elector” as those terms are defined

under the Election Code. See 25 P.S. §§ 2602(a), (t). Representative Evans brings

this suit in his capacity as a candidate for federal office and a private citizen.

      16.    Petitioner Nilofer Nina Ahmad is a resident of the 9th Ward in

Philadelphia, Pennsylvania, and is the Democratic nominee for Auditor General in




                                            9
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 11 of 66




the 2020 General Election. Ms. Ahmad brings this suit in her capacity as a

candidate for state office and a private citizen.

       17.    Petitioner Anthony H. Williams is a resident of the 3rd Ward in

Philadelphia, Pennsylvania, and serves as the State Senator for 8th District. Senator

Williams brings this suit as a private citizen.

       18.    Petitioner Arthur Haywood is a resident of Wyncote, Pennsylvania,

and serves as the State Senator for the 4th District. Senator Haywood brings this

suit as a private citizen.

       19.    Petitioner Sharif Street is a resident of the 32nd Ward in Philadelphia,

Pennsylvania, and is the Democratic nominee running for reelection as State

Senator for the 3rd District in the 2020 General Election. Senator Street brings this

suit in his capacity as a candidate for state office and a private citizen.

       20.    Petitioner Jordan A. Harris is a resident of the 43rd Ward in

Philadelphia, Pennsylvania, and is the Democratic nominee running for reelection

as State Representative for the 186th District in the 2020 General Election.

Representative Harris brings this suit in his capacity as a candidate for state office

and a private citizen.

       21.    Petitioner Stephen Kinsey is a resident of the 59th Ward in

Philadelphia, Pennsylvania, and is the Democratic nominee running for reelection

as State Representative for the 201th District in the 2020 General Election.



                                           10
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 12 of 66




Representative Kinsey brings this suit in his capacity as a candidate for state office

and a private citizen.

      22.    Petitioner Danilo Burgos is a resident of the 43rd Ward in

Philadelphia, Pennsylvania, and is the Democratic nominee running for reelection

as State Representative for the 197th District in the 2020 General Election.

Representative Burgos brings this suit in his capacity as a candidate for state office

and a private citizen.

      23.    Petitioner Austin Davis is a resident of McKeesport, Pennsylvania,

and is the Democratic nominee running for reelection as State Representative for

the 35th District in the 2020 General Election. Representative Davis brings this suit

in his capacity as a candidate for state office and a private citizen.

      24.    Petitioner Isabella Fitzgerald is a resident of the 10th Ward in

Philadelphia, Pennsylvania, and is the Democratic nominee running for reelection

as State Representative for the 203rd District in the 2020 General Election.

Representative Fitzgerald brings this suit in her capacity as a candidate for state

office and a private citizen.

      25.    Petitioner Edward Gainey is a resident of Pittsburgh, Pennsylvania,

and is the Democratic nominee running for reelection as State Representative for

the 24th District in the 2020 General Election. Representative Gainey brings this

suit in his capacity as a candidate for state office and a private citizen.



                                           11
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 13 of 66




      26.    Petitioner Manuel M. Guzman, Jr. is a resident of Reading,

Pennsylvania, and is the Democratic nominee running for election as State

Representative for the 127th District in the 2020 General Election. Mr. Guzman

brings this suit in his capacity as a candidate for state office and a private citizen.

      27.    Petitioner Malcolm Kenyatta is a resident of the 47th Ward in

Philadelphia, Pennsylvania, and is the Democratic nominee running for reelection

as State Representative for the 181st District in the 2020 General Election.

Representative Kenyatta brings this suit in his capacity as a candidate for state

office and a private citizen.

      28.    Petitioner Patty H. Kim is a resident of Harrisburg, Pennsylvania, and

is the Democratic nominee running for reelection as State Representative for the

103rd District in the 2020 General Election. Representative Kim brings this suit in

her capacity as a candidate for state office and a private citizen.

      29.    Petitioner Peter Schweyer is a resident of the Allentown,

Pennsylvania, and is the Democratic nominee running for reelection as State

Representative for the 22nd District in the 2020 General Election. Representative

Schweyer brings this suit in his capacity as a candidate for state office and a

private citizen.




                                           12
      Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 14 of 66




      30.    Respondent Kathryn Boockvar is Secretary of the Commonwealth.

Her office address is 302 North Office Building, 401 North Street, Harrisburg,

Pennsylvania. She is a respondent solely in her official capacity.

      31.    The 67 County Boards of Elections are also named as individual

respondents. Boards “have jurisdiction over the conduct of primaries and elections

in such count[ies].” Id. at § 2641(a). The Boards’ powers are set forth under the

Election Code. See 25 P.S. § 2642.



       IV.   Questions of Suffrage Must Be Construed in the Voter’s Favor

      32.    It has long been the law in the Commonwealth that:

             In the sphere of popular elections . . . nothing can be
             more vital in the accomplishment of an honest and just
             selection than the ascertainment of the intention of the
             voter. Election laws will be strictly enforced to prevent
             fraud, but ordinarily will be construed liberally in favor
             of the right to vote. All statutes tending to limit the
             citizen in his exercise of the right of suffrage should be
             liberally construed in his favor. Where the elective
             franchise is regulated by statute, the regulation should,
             when and where possible, be so construed as to insure
             rather than defeat the exercise of the right of suffrage.
             Technicalities should not be used to make the right of the
             voter insecure. No construction of a statute should be
             indulged that would disfranchise any voter if the law is
             reasonably susceptible of any other meaning. . . .

             The power to throw out a ballot for minor irregularities . .
             . must be exercised very sparingly and with the idea in
             mind that either an individual voter or a group of voters
             are not to be disfranchised at an election except for

                                         13
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 15 of 66




             compelling reasons. The purpose in holding elections is
             to register the actual expression of the electorate's will
             and that computing judges should endeavor to see what
             was the true result.

In re James Appeal, 105 A.2d 64, 65-66 (Pa. 1954) (citing Bauman’s Election

Contest Case, 41 A.2d 630 (Pa. 1945) (internal quotations omitted).

      33.    This longstanding policy is inextricably intertwined with the

challenges posed by COVID-19.

      34.    Put simply, it is the desire of the people of the Commonwealth to vote

in the upcoming election. Through Act 77, the General Assembly created a

universal right to vote by mail in Pennsylvania elections. Unfortunately, COVID-

19 presents unpredictable constraints upon in-person voting that, in turn, raises

questions about ambiguities in Act 77. Petitioners call upon the Court to make

commonsense declarations to ensure that the 2020 General Election registers “the

actual expression of the electorate’s will.” Id.



                                    V.     Act 77

      35.    On October 31, 2019, Governor Wolf signed Act 77 into law. Act 77

is a sweeping election reform bill aimed to improve Pennsylvania’s elections and

make voting easier and more accessible for all Commonwealth citizens.

      36.    Significantly, Act 77 permits no excuse mail-in voting for all qualified

electors. See 25 Pa. C.S. §§ 3150.11-3150.17.


                                          14
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 16 of 66




      37.    Under Act 77, the general mail-in process for a voter is as follows:

             In secret, proceed to mark the ballot only in black lead
             pencil, indelible pencil or blue, black or blue-black ink,
             in fountain pen or ball point pen, and then fold the ballot,
             enclose and securely seal the same in the envelope on
             which is printed, stamped or endorsed “Official Election
             Ballot.” This envelop shall be placed in the second one,
             on which is printed the form of declaration of the elector,
             and the address of the elector’s county board and the
             local election of the elector. The elector shall then fill
             out, date and sign the declaration printed on such
             envelope. Such envelope shall then be securely sealed
             and the elector shall send same by mail, postage prepaid,
             except where franked, or deliver it in person to said
             county board of election.

Act 77 § 1306-D(a) (there are special provisions for those in need of assistance).

      38.    Act 77 bars counting an absentee or mail-in ballot that has “any text,

mark or symbol which reveals the identity of the elector, the elector’s political

affiliation or the elector’s candidate preference” on the privacy envelope. See 25

Pa. C.S. § 3146.8(g)(4)(i)-(iv).

      39.    As discussed in more detail below, and unlike the express statutory

language applicable to provisional ballots, Act 77 contains no requirement or

authorization for Boards to exclude ballots solely because the voter forgot to utilize

the inner secrecy envelope.

      40.    Voters who vote by mail-in or absentee ballots must return their

ballots to their county Board using the envelope provided by the Commonwealth,

or by dropping it off in person to a facility of the county Board of Elections. The

                                          15
      Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 17 of 66




Board of Elections must receive the voted ballot by 8:00 pm on election day. See

Act 77 § 1306-D.

      41.    Act 77 also allows Boards to begin conducting a pre-canvass of all

absentee and mail-in ballots no earlier than 7:00 am on Election Day. A single

canvass observers for each candidate and political party can attend. 25 Pa. C.S. §

3146.8(g)(2).



                             VI. The Novel Coronavirus

      42.       The novel coronavirus began infecting humans in China in December

2019 and as of March 11, 2020, the World Health Organization announced that the

coronavirus was officially a pandemic. See Friends of Danny Devito v. Wolf, No.

68 MM 2020, at *3 (Pa. Apr. 13, 2020).

      43.    COVID-19 has impacted nearly every facet of people’s lives and the

General Assembly and Governor Wolf responded accordingly.

      44.    Governor Wolf declared a disaster emergency due to the pandemic on

March 6. See Governor Wolf, “Proclamation of Disaster Emergency,” (Mar. 6,

2020), Commonwealth of Pennsylvania Office of the Governor,

https://www.scribd.com/document/450457202/2020-3-6-COVID19-Digital-

Proclamation-pdf#from_embed.




                                         16
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 18 of 66




      45.    On March 19, 2020, consistent with his earlier disaster emergency

declaration, the Governor issued an order closing businesses that were not

considered life-sustaining. See Governor Wolf, “Order of the Governor of

Pennsylvania Regarding the Closure of All Businesses That Are Not Life

Sustaining,” (Mar. 19, 2020), Commonwealth of Pennsylvania Office of the

Governor, https://www.governor.pa.gov/wp-content/uploads/2020/03/20200319-

TWW-COVID-19-business-closure-order.pdf.

      46.    On June 3, 2020, the Governor renewed the Disaster Emergency

Proclamation for an additional ninety days. See Governor Wolf, “Amendment to

the Proclamation of Disaster Emergency,” (June 3, 2020), Commonwealth of

Pennsylvania Office of the Governor https://www.pema.pa.gov/Governor-

Proclamations/Documents/06.03.2020%20TWW%20amendment%20to%20COVI

D%20disaster%20emergency%20proclamation.pdf.

      47.    Despite the efforts of the Commonwealth’s elected officials and the

resolve of its citizens, as of this writing, 90,202 Pennsylvania citizens have been

confirmed to have been infected with COVID-19 and 6,848 have died. Department

of Health, “COVID-19 Data for Pennsylvania,”

https://www.health.pa.gov/topics/disease/coronavirus/Pages/Cases.aspx (last

accessed July 10, 2020).




                                          17
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 19 of 66




      48.    Unfortunately, there is no evidence to suggest that we will defeat

COVID-19 by the November election. Day by day, the United States records

record high cases. See Derek Hawkins, Marisa Iati and Jacqueline Dupree,

Coronavirus Updates: Seven-Day Average Case Total in the U.S. Sets Record for

27th Straight Day, Washington Post, July 5, 2020, available at

https://www.washingtonpost.com/nation/2020/07/05/coronavirus-update-us/.

      49.    In May, President Trump admitted that a second wave was “a very

distinct possibility . . . it’s standard.” Fox News First, Trump Vows ‘Second Wave’

of Coronavirus Won’t Shut Down US, May 22, 2020, available at

https://www.foxnews.com/us/trump-vows-second-wave-of-coronavirus-wont-shut-

down-us.

      50.    The Federal Administration’s top infectious disease expert, Dr.

Anthony Fauci, has also made clear that “we will have coronavirus in the fall . . . I

am convinced of that.” Berkeley Lovelace Jr., Dr. Anthony Fauci Says a Second

Wave of Coronavirus is ‘Not Inevitable,’ CNBC, May 27, 2020,

https://www.cnbc.com/2020/05/27/dr-anthony-fauci-says-a-second-wave-of-

coronavirus-is-not-inevitable.html.

      51.    As such, it is highly probable – if not a certainty – that medical risks

and government restrictions will remain in place that change Pennsylvanians’ day

to day life, including voting procedures.



                                            18
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 20 of 66




       52.    In the words of our Supreme Court, “[t]he enforcement of social

distancing to suppress transmission of the disease is currently the only mitigation

tool.” Wolf, No. 68 MM 2020, at *28.

       53.    COVID-19 impacted the 2020 Primary Election and how citizens cast

their ballots.’

       54.    On March 25, 2020, the General Assembly passed Act 12, which

delayed the date of the primary election from April 28 to June 2.

       55.    In response to concerns from counties that COVID-19 threatened their

ability to staff polling locations, Act 12 also allowed counties to temporarily

consolidate polling places without court approval and eased other rules related to

location and staffing of polling places. Act 12 of 2020 § 1802-B.

       56.    As a result of Act 12, the state’s two most populous counties,

Philadelphia and Allegheny, shifted from the more than 2,100 polling places they

open in a typical election to fewer than 500. See Allegheny County 2020 Primary

Election Polling Places, available at

https://www.alleghenycounty.us/uploadedFiles/Allegheny_Home/Dept-

Content/Elections/Docs/2020%20Primary%20Election%20Polling%20Places.pdf;

Sarah Reyes, Election Day Guide: June 2, 2020, Philadelphia Office of the Mayor,

June 1, 2020, available at https://www.phila.gov/2020-05-29-election-day-guide-

june-2-2020/.



                                          19
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 21 of 66




       57.   Similarly, Montgomery County officials reduced the number of

polling places by 60% for the Primary Election in response to the COVID-19

outbreak and in Delaware County there were 238 fewer polling places than in a

typical election. Carl Hessler, Jr., Montgomery County Officials Reduce Polling

Places Under ‘Pandemic Election Plan,’ Pottstown Mercury, May 12, 2020,

available at https://www.pottsmerc.com/news/montgomery-county-officials-

reduce-polling-places-under-pandemic-election-plan/article_925f3e3e-93a8-11ea-

8c91-2369be893bb1.html; Kathleen E. Carey, Pandemic Forces Dramatic

Changes in Delco Election Procedures, Delaware County Times, May 8, 2020,

available at https://www.delcotimes.com/news/coronavirus/pandemic-forces-

dramatic-changes-in-delco-election-procedures/article_389603b4-90a2-11ea-a4c4-

1b7d54d5ea21.html.

       58.   Act 12 also amended the Election Code to allow a “pre-canvass”

which permitted Boards to begin counting mail-in ballots at 7:00 a.m. on Election

Day.

       59.   But the most significant change is the increase to approximately 1.8

million of the number of voters who participated solely by mail, with the

concurrent impact on the number of ballots rejected for imperfectly following the

complicated procedures.




                                         20
      Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 22 of 66




      VII. The Implementation Challenges of Starting Elections by Mail

      60.    A failure to accurately complete mailed ballots is not new – this has

long been an issue with Pennsylvania absentee ballots. In 2018, under a law that

had not changed materially in over a decade and without a flood of new mail

participants, approximately 3.7 percent of ballots were rejected from voters who

had already proven their eligibility and applied to vote, leading to 8,137 voters

being disenfranchised.

      61.    According to nationwide data from the Election Assistance

Commission, in the 2018 General Election, 8.2 percent of the total number of

returned ballots were not counted or, 2,491,998 votes. 2018 Comprehensive

Report: A Report to the 116th Congress, United States Election Assistance

Commission at 14, June 2019, available at

https://www.eac.gov/sites/default/files/eac_assets/1/6/2018_EAVS_Report.pdf.

      62.    We do not yet know the numbers for the 2020 Primary, but the

volume of mailed ballots in the current environment, and the increase of people

who are new to the process, the issue of disqualified ballots was exacerbated, with

some reports estimating that as many as ten percent of ballots were rejected.

      63.    A significant percentage of ballots are returned without being

completely and properly processed. See Enrijeta Shino, Mara Suttmann-Lea, and

Daniel A. Smith, Here’s the Problem with Mail-In Ballots, They Might Not be



                                          21
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 23 of 66




Counted, The Washington Post, May 21, 2020, available at

https://www.washingtonpost.com/politics/2020/05/21/heres-problem-with-mail-in-

ballots-they-might-not-be-counted/; Colleen O’Dea, One in 10 Ballots Rejected in

Last Month’s Vote-By-Mail Elections, NJ Spotlight, June 10, 2020, available at

https://www.njspotlight.com/2020/06/one-in-10-ballots-rejected-in-last-months-

vote-by-mail-elections/.

      64.    Completing a mail-in ballot is not a simple task. It starts with

obtaining an application (on paper or online). Then the voter must complete the

application, including proving their identity. At a later time, sometimes weeks

later, the ballot arrives, and the voter must then open the envelope, review the

directions, and complete the ballot. After completing the ballot, the voter is

instructed to package the ballot into the Privacy Envelope, seal the Privacy

Envelope, and then place the sealed privacy envelope inside the outer envelope

(the “Mailing Envelope”). After sealing the Mailing Envelope, the voter must then

complete some information on the outside of the mailing envelope, including a

voter’s declaration. Finally, the voter must return the Mailing Envelope to the

Board, either by taking it to a Board’s location (discussed further, infra) or by

stamping and mailing the mailing envelope through the United States mail.

      65.    In Pennsylvania, the issues with absentee or mail-in ballots have

generally been threefold: first, many ballots are returned without the Privacy



                                          22
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 24 of 66




Envelope (a “Naked Ballot”); second, many ballots are returned with an

incomplete Mailing Envelope – this could be an envelope not completed at all or

could be one where the declaration is missing a date or a signature; and third, many

ballots are not timely returned because of delays – some from the Boards, some

from the voter, some from the Postal Service, and some due to a combination of

factors from all three sources.



      VIII. The Need for a Better Ballot Distribution and Collection Process

      66.    When faced with an unanticipated flood of mail-in ballot applications

arising from the global pandemic, most county Boards fell behind in sending

ballots to voters; almost all Boards, except in the smallest counties, failed to meet

the 48-hour requirement set in Act 77.

      67.    In the Primary, this issue led to an as-applied infirmity in the statute.

      68.    Despite the opinion of some, COVID-19 did not magically disappear

in warmer months, but, instead, will continue to present an unpredictable challenge

to the operation and functioning of the upcoming General Election and thus the as-

applied infirmity is certain to reoccur in the Fall.

      69.    When mail-in ballot applications are received, the Board must verify

the information submitted in the application against the voter’s record in the SURE

system. See Act 77 § 1302.2-D(a). The Board then “shall commence to deliver or



                                           23
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 25 of 66




mail official mail-in ballots as soon as a ballot is certified and the ballots are

available.” Id. at § 1305-D. At which point, the voter has until 8:00 p.m. on

Election Day to return the ballot to the Board. See 25 P.S. §§ 3146.6(c), 3146.8

(g)(1(ii) and 3150.16(c).

      70.    Given the new right to do so, and the COVID-19 necessity to avoid

large gatherings at polling places, Pennsylvanians applied in overwhelming

numbers to vote by mail in the 2020 Primary Election. This crush of applications

created massive disparities in the distribution and return of mail-in ballots in the

primary election.

      71.    By May 4, 2020, nearly one million voters sent applications to vote by

mail. Of that number, almost a quarter million voters (241,170) still had not yet

been sent a ballot by their Board 17 days later. 5/22 Supplemental Declaration of

Jonathan Marks at ¶ 4, Crossey v. Boockvar, No. 266 MD 2020 (Pa. Commw. Ct.),

attached hereto as Exhibit A.

      72.    In fact, as of May 20, Philadelphia voters had requested more mail-in

ballots than the statewide total from 2016 and twenty-three times as many as in

Philadelphia County in 2016. See Jonathan Lai, Philly Voters Have Requested

More Mail Ballots Than All of Pennsylvania Did in 2016, Philadelphia Inquirer,

May 20, 2020, available at https://www.inquirer.com/politics/election/coronavirus-

philadelphia-mail-ballot-requests-20200520.html.



                                           24
      Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 26 of 66




      73.    By the May 26 application deadline, approximately 1.8 million voters

had requested to vote by mail.

      74.    In other litigation, the Department of State has admitted that counties

where the prevalence of COVID-19 was highest, like Philadelphia and its collar

counties, experienced the compounding problem of a “surge of paper ballot

applications” and “COVID-19 related staffing shortages and social distancing

rules” which, it worried would cause “difficulties in promptly processing all of the

outstanding applications.” See Marks 5/22 Decl. ¶¶ 13-15.

      75.    A study by local media found disparities between counties in the time

it took to approve applications and mail ballots to voters. See 6abc Action News

Analysis, Action News Data: Huge Disparities Found Among Pa. Voters for Mail-

In Ballot Wait Times, May 27, 2020, available at https://6abc.com/absentee-ballot-

vote-by-mail-in-voting-election/6215538/.

      76.    As of May 27, 2020, the statewide average was seven days from the

receipt of an application by the Board to when a ballot was mailed to a voter. See

id. However, that average time varied significantly by county. For instance, in

Delaware County where 77,123 applications were requested, the wait time was an

average of 20.4 days. Id. Contrarily, in neighboring Chester County, where

90,016 applications were requested, the wait time was 6.6 days. Id. Some smaller

counties were mailing ballots out on the day received. Id.



                                         25
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 27 of 66




      77.    In Delaware County the processing was so delayed that thousands

were not mailed out until the night of the election, and thousands more were

mailed out at great expense as overnight mail in the days leading into the election.

See In re: Extension of Time for Absentee and Mail-In Ballots to Be Received by

Mail and Counted in the 2020 Primary, No. CV-2020-003416 (Del. Co. C. P. June

2, 2020) (permitting an “election to be conducted whereby [qualified electors]

could be deprived of their opportunity to participate because of circumstances

beyond their control would be inconsistent with the Election Laws of this

Commonwealth”).

      78.    This Petition thus requests that the Court extend the deadline for

receipt of mail-in ballots in the certainty that the Boards are once again inundated

with an influx of mail-in ballot requests later in the cycle.

      79.    It is normal in elections with significant public attention for there to

be a flood of registrations received right before deadlines. That pattern in the

Primary clearly extended to vote-by-mail applications as voters considered the

situation and decided not to go to the polls to avoid putting themselves at risk.



                VIII. a. The Need for Drop Boxes and Satellite Sites




                                           26
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 28 of 66




       80.    One of the choices made by the General Assembly was to allow

Boards to collect ballots at any location controlled by the Board, not limited to a

central office. See Act 77 at § 1306-D.

       81.    The General Assembly’s decision clearly authorizes this action, but

that legislative determination is not being implemented by some counties due to a

concern over allegations about authorization and federal litigation that

mischaracterizes this issue of Pennsylvania law.

       82.    The Primary election showed us that counties need to be creative in

handling the challenges presented by the massive influx of mail-in ballots, the

challenges of COVID-19, and the need to timely collect and canvass the votes of

their residents.

       83.    The actions of certain county Boards provided examples of how,

moving forward, counties may craft solutions that make sense for their geography,

citizens and realities.

       84.    In Delaware County, at the last minute, the Board permitted its voters

to return their sealed ballots to any polling location throughout the county. See

June 1 Update on the Primary Election in Delaware County, Delaware County

Press Release, June 1, 2020,

https://www.delcopa.gov/publicrelations/releases/2020/primaryupdate_june1.html.




                                          27
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 29 of 66




The Board noted that the drop boxes inside polling locations were “under

observation by the poll workers.” Id.

      85.    Similarly, Montgomery County created ten drop-off locations at

various county township buildings, firehouses and parks throughout the county

where voters could return mail-in ballots. See 2020 Primary Election Secure

Ballot Box Drop-Off Locations, Montgomery County Board of Elections,

https://www.montcopa.org/ArchiveCenter/ViewFile/Item/5177. The Montgomery

County Board specifically stated “[y]ou may not return any ballot that does not

belong to you. County Security will be on-site at each location and there will be

video surveillance. Anyone depositing a ballot that does not belong to them will

be referred to the District Attorney’s office.”

      86.    Philadelphia County partnered with a non-partisan organization, the

Committee of Seventy, to execute the County’s mail-in ballot collection initiative.

See Mobile Drop Off Location For Mail-In-Ballot, Philadelphia Commissioners,

https://www.philadelphiavotes.com/en/home/item/1814-

mobile_drop_off_location-_for_mail_in_ballot. The Philadelphia Board created

24/7 drop off locations at City Hall and the Board of Elections Office and

temporary stations throughout the City from Saturday, May 30, to Monday, June 1.

Id. Personnel from the City Commissioners Office, including Commissioner Al

Schmidt (R), personally greeted voters at schools and community centers



                                          28
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 30 of 66




throughout the City and Board staff were the only personnel receiving ballots from

the voters. As was required by statute, voters were only permitted to drop off their

own ballot. Id.

       87.    The foregoing actions are all under attack in the federal court as

allegedly violating both federal and state law. See Trump Litigation Complaint at

Counts I, II, III, VI, VII.

       88.    If invalidated, the requirement that a single collection site only be

used will have a greater and disparate impact on the citizens of larger counties and

those who rely on suddenly unsafe public transportation systems.

       89.    Notably, the United States Department of Homeland Security’s

Cybersecurity and Infrastructure Security Agency (“CISA”) has issued guidance

on election security. CISA’s Elections Infrastructure Government Coordinating

Council and Sector Coordinating Council’s Joint COVID Working Group released

guidelines on how to administer and secure election infrastructure during the

pandemic. See CISA Guidance, Ballot Drop Boxes,

https://www.eac.gov/sites/default/files/electionofficials/vbm/Ballot_Drop_Box.pdf

(the “CISA Guidance”).

       90.    The first sentence of the CISA Guidance states that “[a] ballot drop

box provides a secure and convenient means for voters to return their mail ballot.”

Id.



                                           29
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 31 of 66




      91.    The CISA Guidance provides that “[b]allot drop boxes should be

placed in convenient, accessible locations, including places close to public

transportation routes, near or on college campuses, and public buildings, such as

libraries and community centers familiar to voters and easy to find” and

recommends one drop box for “every 15,000-20,000 registered voters.” Id. at 2.

      92.    The Delaware, Montgomery and Philadelphia counties examples

above followed the recommended guidance by choosing easily accessible

locations.

      93.    In fact, according to the CISA Guidance, the volume of drop-boxes

available in the Primary election were woefully inadequate.

      94.    Unlike other claims, such as review of ballots submitted, the process

cannot be identical from county-to-county as not all counties are identical, or even

similar.

      95.    When it comes to how to best provide services, and for many other

issues, classes of counties are classified by their population and history and are

treated differently in many ways in applicable law. This makes sense in terms of

service delivery because there are different challenges servicing a densely packed

metropolis or an openly expansive rural county.

      96.    Counties separately administer elections in many varying ways, and

this county-based structure has been upheld repeatedly by the Pennsylvania courts.



                                          30
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 32 of 66




      97.    Once a voter is properly registered, qualified, and has applied for his

or her ballot, and has completed it, each county Board should use all reasonable

measures to encourage and facilitate the return of that ballot.

      98.    This is particularly true in situations where mail delivery would not be

an acceptable option, such as returns over the last few days before Election Day, or

areas where there is not daily mail collection at each voter’s door. In fact, there are

no appropriate reasons to attempt to impede the true return of a ballot.

      99.    This Petition requests a declaratory judgment that the Boards take

reasonable and commonsense steps to facilitate the return of mail-in ballots – as

some counties did in the primary election by sponsoring secure drop-off locations

– and enjoin them from requiring electors to mail or deliver their mail-in ballots to

the Boards’ central offices.

      100. A prompt resolution of this petition is required to allow Boards to buy

and install necessary equipment (such as collection mail boxes) and to arrange for

site-control for collection locations.



                      b. The Need to Extend the Mail Receipt Deadline

      101. In the Primary, at least tens of thousands of voters ultimately did not

receive their ballots with enough time to return them by the close of the polls on

Election Day.



                                          31
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 33 of 66




      102. When this Court addressed this issue in early June, it did so without

the full body of evidence now available after the post-mortem on the Primary.

      103. In the Primary election, at least two counties (Bucks and Delaware)

were so behind in mailing out ballots that the Boards themselves sought, and

received, authorization to accept ballots for up to 7 days post-election so long as

the ballots were mailed by the day of the Primary. See In re: Extension of Time for

Absentee and Mail-In Ballots to be Received By Mail and Counted in the 2020

Primary Election, No. 2020-02322-37 (C.P. Bucks) (McMaster, J.); In re:

Extension of Time for Absentee and Mail-In Ballots to be Received By Mail and

Counted in the 2020 Primary Election, No.-CV 2020-003416 (C.P. Delaware).

      104. This Court addressed this issue generally in a decision issued on

Primary Day, stating in an unpublished memorandum opinion that while the

petitioners in that case had not alleged facts to show that enforcement of the

received-by deadline will result in an unconstitutional statewide deprivation of the

right to vote, the Court sided with the petitioners and directed the petitioners to

seek relief in Common Pleas court on a county-by-county basis. See Delisle v.

Boockvar, Dkt. 319 M.D. 2020 (Pa. Commw. Ct., June 2, 2020).

      105. While county-by-county litigation may have been necessary based on

the evidence before the Court in June, at this time, the Petitioners assert that a

broader remedy is appropriate both because of the evidence gathered at the June



                                          32
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 34 of 66




primary and because the election will be more efficient, and less subject to

challenge on federal Equal Protection grounds, if this issue were to be addressed

on a statewide basis.

      106. In six counties, there are, or will be, available the number of ballots

counted that were received between Election Day and the UOCAVA Deadline, as

the postmark rule was ordered by the Governor, due to the State of Emergency

resulting from the unrest following the police murder of George Floyd. See

Executive Order No. 2020-20 at ¶ 1.

      107. Petitioners’ requested remedy seeks to lift the deadline in the Election

Code across the state in a uniform standard to allow any ballot postmarked by 8 pm

on Election Night to be counted if it is received by the deadline for ballots to be

received under the Uniformed and Overseas Citizens Absentee Voting Act,

specifically the end of business on Tuesday, November 10 (the “UOCAVA

Deadline”).

      108.    As an alternative remedy, Petitioners propose that the Court tailor

the extension of ballot deadlines on a ballot-by-ballot basis to the date that is 21

days after the ballot is mailed by the county, provided that (i) in no extent would

the deadline be extended past the UOCAVA Deadline, and (ii) no extension would

apply if the ballot was mailed within 24 hours of receipt of a completed application

from the qualified elector.



                                          33
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 35 of 66




    IX. Boards Must Allow Imperfectly Completed Envelopes to be Corrected

      109. Voters who did receive their ballots timely but returned their ballot

with certain procedural defects were disenfranchised because they were not

notified of the defects and given an opportunity to cure them.

      110. The Pennsylvania Constitution expressly guarantees to voters the right

to participate in a free and fair election. Pa. Const. art. I § 5.

      111. And, it is well-settled that the Election Code should be “liberally

construed to protect . . . the voters’ right to elect the candidate of their choice.” In

re 2003 General Election for Office of Prothonotary, 849 A.2d 230, 237 (2004)

(citations omitted).

       112. Consistent with this principle, the Pennsylvania Constitution and the

spirit of the Election Code require Boards to provide qualified electors a grace

period to cure minor defects in their ballots.

       113. The vote-by-mail ballot packet contains no fewer than five separate

items. After reading the directions, voters must (1) complete their ballot in either

black lead pencil, indelible pencil or blue, black or blue-black ink, or fountain pen

or ball point pen; (2) fold the ballot and place it in the Official Election Ballot

envelope or Privacy Envelope; (3) place the Privacy Envelope inside the Mailing




                                            34
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 36 of 66




Envelope; and (4) complete the back of the Mailing Envelope, the so-called voter

declaration. See 25 Pa. C.S. §§ 3146.6(a), 3150.16(a).

      114. This process inevitably leads to minor errors like a voter forgetting to

complete the voter declaration or completing the ballot in colored ink.

      115. Voters, many of whom are new to mail ballots, should not be

disenfranchised by technical errors or incomplete ballots.

      116. Indeed, “[a]ll statutes tending to limit the citizen in his [or her]

exercise of the right of suffrage should be liberally construed in his [or her] favor.

Where the elective franchise is regulated by statute, the regulation should, when

and where possible, be so construed as to insure rather than defeat the exercise of

the right of suffrage. Technicalities should not be used to make the right of the

voter insecure. . .” James Appeal, 105 A.2d at 65-66.

      117. Courts have cautioned that “[t]he power to throw out a ballot for

minor irregularities . . . must be exercised very sparingly and with the idea in mind

that either an individual voter or a group of voters are not to be disfranchised at an

election except for compelling reasons. . . . The purpose in holding elections is to

register the actual expression of the electorate’s will and that computing judges

should endeavor to see what was the true result. In re Pennsylvania General

Election, 841 A.2d 593, 597 n. 6 (Pa. Cmmw. Ct. 2003) (citations omitted).




                                          35
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 37 of 66




      118. Accordingly, Petitioners seek a declaratory judgment requiring that

when a Board has knowledge of an incomplete ballot and has the elector’s contact

information, the Board should notify the qualified elector using the most

expeditious means feasible and provide the individual a chance to cure the facial

defect until the UOCAVA Deadline. Petitioners also request this Court enjoin any

Board from not providing a qualified elector until the UOCAVA Deadline to

remedy facial defects on their mailing envelope.

      119. With these precepts in mind, where Boards have both (a) knowledge

of an incomplete or incorrectly filled out ballot and (b) the elector’s contact

information (i.e., email or telephone number), Boards should be required to contact

the electors and provide them the opportunity to cure the facial defect until the

UOCAVA Deadline.

      120. There is no governmental interest in requiring that the formalities of

the outside of the Mailing Envelope be completed prior to mailing rather than prior

to counting.

      121. Nor is there any timeliness governmental interest in rejecting a ballot

count as long as ballots continue to arrive under federal law, which is required until

the UOCAVA Deadline.




                                          36
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 38 of 66




      122. Having Boards contact electors when they have knowledge of an

incomplete or incorrectly filled out ballot ensures that all electors, who desire to

cast a ballot, have the opportunity to do so and for their ballot to be counted.

      123. Balancing the impacts of disenfranchising electors for minor

inconsistencies, against the (non-existent) governmental interest the harm to the

voter is overwhelming; thus, electors should be allowed to cure a facial defect on

their Mailing Envelope.



     X. Imperfectly Packaged “Naked Ballots” Must be Clothed and Counted

      124. Once ballots were received, some county Boards were unsure of what

to do with ballots returned by voters without the secrecy envelope (the “Naked

Ballots”) under Act 77.

      125. In advance of the Primary, several Boards communicated this

confusion to the Department of State.

      126. The Department considered their concerns, reviewed the law, and on

May 28 issued clear direction from the Secretary of the Commonwealth, which

was distributed to the counties on May 28, 2020, after this issue appeared to arise.

See Directive of the Pennsylvania Department of State sent to the county election

directors on May 28, 2020, a copy of this correspondence is attached as Exhibit B

(the “Marks Guidance”).



                                          37
      Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 39 of 66




      127. The Department of State instructed as follows:

             Though the Election Code requires county boards of
             elections to set aside absentee or mail-in ballots enclosed
             in official election ballot envelopes that contain “any
             text, mark or symbol which reveals the identity of the
             elector,” there is no statutory requirement, nor is there
             any statutory authority, for setting aside an absentee or
             mail-in ballot solely because the voter forgot to properly
             insert it into the official election ballot envelope. See 25
             P.S. § 3146.8(g)(4)(ii).

             To preserve the secrecy of such ballots, the board of
             elections in its discretion may develop a process by
             which the members of the pre-canvass or canvass boards
             insert these ballots into empty official election ballot
             envelopes or privacy sleeves until such time as they are
             ready to be tabulated.

Id. A significant majority of counties followed the Marks Guidance and counted

the Naked Ballots, but some did not.

      128. During the Primary, several county Boards, including specifically the

Lawrence County Board, in the canvass of mail-in and/or absentee ballots which

were marked and returned by voters, refused to count ballots that were returned to

the Board without a Privacy Envelope, or inner-envelope. That is, voters placed

their ballot in the outer envelope, the Mailing Envelope.

      129. A challenge to the rejection of the Naked Ballots was filed on Election

Day in Lawrence County but was later abandoned as moot as the results of all

elections covered by such order would not have been affected. See In re: Canvass

of Mail-In Ballots for the 2020 General Primary, No. _________________

                                         38
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 40 of 66




(Lawrence Co. C.P. June 2, 2020).

      130. The refusal by certain Boards to canvass and count ballots which lack

the Privacy Envelope is in violation of the provisions of the Pennsylvania Election

Code and the rights of Electors to vote and have their ballots counted under the

Pennsylvania Constitution.

      131. While voters are instructed to use a Privacy Envelope in submitting

the ballot, there is nothing in the Election Code allowing or authorizing a Board to

discard a ballot cast without a Privacy Envelope. See 25 P.S. § 3146.8.

      132. This Court has addressed the issue of voter intent in a case where a

form of ballot was argued to override the will of the voter and stated that the intent

of the voter should control in the absence of a clear indication of fraud. See In re

Pennsylvania Gen. Elec. for Snyder County Comm’r, 841 A.2d 593, 597 (Pa.

Commw. 2003).

      133. The clear legislative intent to allow these votes to be counted can be

seen by comparison to the statute applicable to provisional ballots, which expressly

includes language authorizing/requiring the Board to not count provisional ballots

that are not in a privacy envelope. See 25 P.S. § 3050(a.4)(5)(ii)(C).

      134. No parallel language is located in the statute applicable to the mail-in

or absentee ballots. See 25 P.S. § 3146.8.

      135. If the General Assembly had wanted to incorporate this language into



                                          39
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 41 of 66




the absentee and mail-in ballots when those statutes were being revised in 2019

and 2020, it could have done so; the choice not to include that language evidences

the intent to allow valid votes to count and for the Boards to do what is necessary

to count the votes while reasonably protecting the privacy of voters.

      136. The Legislative decision not only is express, but also logical.

Provisional ballots run a much greater theoretical risk from the compromise of

privacy as they are voted at polling places, oftentimes in front of local precinct

officials who are neighbors and friends.

      137. As a result, the General Assembly logically determined that this

potentially greater risk of pressure on the voters offsets the risk of

disenfranchisement from the failure to use a ballot envelope and chose to mandate

rejection of a provisional ballot without a Secrecy Envelope.

      138. On the other hand, mail-in and absentee ballots are packaged in the

privacy of the voter’s home and are only removed from the envelope at all in a

central process, en masse with other ballots, by sworn election officials under the

scrutiny of authorized representatives and poll watchers. Understanding this

difference, and the lack of possible pressure from a negligent failure to use a

secrecy envelope, the General Assembly made a conscious choice not to require

disenfranchisement in the situation of absentee and mail-in ballots.

      139. In this case of Naked Ballots, the choice is thus to either (i)



                                           40
      Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 42 of 66




completely disenfranchise the voter in contravention of the Election Code, or (ii)

take corrective measures to protect privacy – such as placing the ballot inside a

replacement Privacy Envelope before examination – and not disenfranchise a vote

from a valid and qualified elector.

      140. While each Board is empowered, and expressly authorized, to review

the facts and circumstances where the situation is unclear, both federal and state

law require equal treatment of similarly situated voters.

      141. Where, as is the case here, there is a clearly right course of action that

can be adopted statewide, the Court can and should issue a declaratory judgment

and injunctive relief to cause Naked Ballots to be counted, but after the county

undertakes reasonable measures to protect the privacy of voter ballots and allow

the ballots to be intermingled before review and tabulation.



                      XI. The Poll Watcher Law Remains Valid

      142. Despite raising this issue election after election, the Trump litigants

are again asserting – in the Western District – the same argument about poll

watchers that was rejected in 2016 by the Eastern District, and which they did not

raise in any Commonwealth court in the last four years.

      143. Poll watchers should be required to be residents of the county, if only

to allow local law enforcement access and jurisdiction to enforce after Election



                                         41
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 43 of 66




Day penalties for any malicious shenanigans that out-of-county or out-of-state poll

watchers may be more willing to undertake.

      144. This Petition asks this Court to resolve ambiguities associated with the

interpretation and implementation of Act 77 against the backdrop of a global

pandemic and the presumptive nominee of one political party routinely spreading

misinformation about the legitimacy of mail-in and absentee ballots.

      145. There is nothing more sacrosanct in democracy than the right to vote,

this Petition seeks only to protect that right uniformly for all qualified electors in

the Commonwealth.

      146. The Commonwealth simply cannot invite a post-election attack on the

fairness of Pennsylvania’s elections like was alleged in Bush v. Gore.

      147. When initially enacted, the poll watcher provisions of the Election

Code restricted a poll watcher’s geographical territory to the election district in

which the elector lived. See 25 Pa. C.S. § 2687 (1947).

      148. In 2004, the Pennsylvania General Assembly amended the Election

Code to allow poll watchers to work anywhere within their county. See 25 Pa. C.S.

§ 2687(b).

      149. Four years ago, on the eve of the last Presidential election, the

Republican Party of Pennsylvania sued the Secretary of the Commonwealth, Pedro

Cortes, seeking to enjoin the enforcement of the geographic restriction and to allow



                                           42
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 44 of 66




registered voters to poll watch anywhere in the Commonwealth. See Republican

Party of Pa. v. Cortés, 218 F. Supp. 3d 396, 402 (E.D. Pa. 2016) (Pappert, J.). The

Cortes plaintiffs asserted two primary arguments: (1) poll watchers uncover

election law violations and that when an unqualified elector votes within a district,

the legitimate votes of qualified electors in the district are diluted and their

fundamental right to vote is violated; and (2) the poll watcher geographic

restriction violated the Equal Protection and Due Process Clause by “arbitrarily

and unreasonably distinguish[ing] between voters within the same electoral district

by allowing some, but not others, to serve as poll watchers.” Id. at 407.

      150. The District Court for the Eastern District of Pennsylvania, however,

declined to enjoin the enforcement of the geographic restriction. In so doing, the

Court found that the poll watcher residency requirement did not dilute the

complainants’ votes because the theory was based purely on speculation that

fraudulent voters may be “casting ballots elsewhere in the Commonwealth and the

unproven assumption that these alleged instances of voter fraud would be

prevented by the affected poll watchers were they not precluded from serving at

those locations.” Id.

      151. The Cortés Court also found that the poll watcher residency

requirement did not burden the plaintiff’s fundamental right to vote and therefore




                                           43
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 45 of 66




the state need only provide a rational basis for the poll watcher residency

requirement. Id.

      152. The Cortés Court deferred to the General Assembly’s decision to limit

poll watchers to county residents because the choice was “rationally related to the

state’s interest in maintaining from their own county is rationally related to the

state’s interests in maintaining its county-run election system [under which] each

county election official is tasked with managing credentials for a discrete part of

the state’s population.” Id. at 410.

      153. After losing the injunction hearing, the Cortés plaintiff abandoned

those arguments and did not raise the issue for the next four years in either

Pennsylvania state or federal court.

      154. Nor did the Republican leadership in the General Assembly offer any

changes to the applicable statutes when they drafted the bills that became Acts 77

and 12.

      155. Apparently undeterred by continuous clear and unambiguous ruling,

the Trump plaintiffs again sued the Pennsylvania Secretary of the Commonwealth

and the 67 Boards in the Commonwealth seeking, inter alia, an injunction that

permits poll watchers regardless of their county of residence, to be present in all

locations where votes are cast, including without limitation all locations where

absentee or mail-in ballots are being returned. See Trump Lawsuit, Complaint, ¶ 5.



                                          44
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 46 of 66




The Plaintiffs in the Trump Lawsuit make virtually the same arguments made by

the Cortés plaintiffs and appear doomed to suffer the same fate under both federal

and Pennsylvania Law.

      156. Neither Act 77 nor Act 12 altered or amended the Election Code

requirement that poll watchers may only watch polls at polling locations within the

county where the poll watcher is registered to vote.

      157. That is not to say that the General Assembly did not consider this

provision – Act 77 specifically created the position of Canvass Authorized

Representative who do not have to be registered voters in the county or the

Commonwealth who can observe canvass activities. See Act 12 of 2020 §

1308(g)(1.1).

      158. This choice is also consistent and reflects the distinction between an

activity in a polling place away from watchful eyes and activity taking place under

the watch of sworn election officials.

      159. The changes to Pennsylvania election processes and procedures

enacted under Acts 77 and 12 in no way makes the Election Code’s poll watcher

residency requirement violative of either the United States or Pennsylvania

Constitution nor does it alter the outcome in Cortés.

      160. As explained in Cortés, the poll watcher residency requirement does

not dilute any voters’ vote and continues to serve the “state’s interests in



                                          45
      Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 47 of 66




maintaining its county-run election system; each county election official is tasked

with managing credentials for a discrete part of the state’s population.” Cortés, 218

F. Supp. 3d at 410.

      161. The fact that counties are using fewer actually polling locations and

more drop off of absentee and mail-in ballots locations due to a global pandemic

does not change the state’s interests in the poll watcher geographic restriction. The

Commonwealth still has an interest in maintaining its county-run election system.



                                     COUNT I

  DECLARATORY JUDGMENT THAT COUNTY OFFICES ARE NOT
   LIMITED SOLELY TO A CENTRAL OFFICE, AND THAT SECURE
  BALLOT DROP-BOXES ARE PERMITTED UNDER THE ELECTION
 CODE; AND FOR AFFIRMATIVE INJUNCTION REQUIRING BOARDS
    TO USE ALL REASONABLE MEASURES TO ENCOURAGE AND
         FACILITATE THE RETURN OF MAIL-IN BALLOTS

      162. Petitioners refer to and incorporate Paragraphs 1 through 161 of this

Complaint as though the same were repeated at length herein.

      163. Pursuant to the Declaratory Judgment Act, the Court may declare the

rights, status, or other legal relations of any interested person under a statute or

contract. See 42 Pa. C.S. § 7533.

      164. Section 1306-D of Act 77 outlines the manner in which mail-in ballots

may be returned. An elector shall, after completing the ballot “send same by mail,




                                         46
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 48 of 66




postage prepaid, except where franked, or deliver it in person to said county board

of election.” Id.

       165. Petitioners seek a declaration that a reasonable interpretation of Act

77 permits Respondents to provide secure, easily accessible locations as the Board

deems appropriate, including, where appropriate, mobile or temporary collection

sites, and/or drop-boxes for the collection of mail-in ballots.

       166. Additionally, Petitioners seek relief in the form of an affirmative

injunction requiring that county Boards are required to evaluate the particular facts

and circumstances in their jurisdictions and develop a reasonable plan reflecting

the needs of the citizens of the county to ensure the expedient return of mail-in

ballots.

       167. A party seeking a permanent injunction must establish three elements:

(1) a clear right to relief; (2) that an injunction is necessary to avoid an injury that

cannot be compensated by damages; (3) that a greater injury will result from

refusing the injunction.” Mazin v. Bureau of Prof’s Occupational Affairs, 950

A.2d 382, 389 (Pa. Commw. Ct. 2008).

       168. So long as ballots are returned by the elector to the Board in a manner

that respects the integrity of the election, creative solutions by county Boards to

facilitate ballot return are permitted by the Election Code. Thus, there is a clear

right to relief.



                                          47
      Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 49 of 66




      169. The right to allow an elector to exercise the franchise without fear of

death is not a harm even potentially compensable by damages. Until a vaccine is

available, which is not anticipated before November, and widespread precautions

are taken, which many are actively discouraging, the impact of COVID-19 on the

administration of 2020 General Election is unpredictable. As such, procedures

from county Boards will prevent disenfranchisement, which cannot be

compensated by damages. See Kuznik v. Westmoreland Cty. Bd. of Com'rs, 902

A.2d 476 (Pa. 2006).

      170. Despite what the President has asserted on Twitter, enhanced

collections will not change the likely date of the announcement of election returns

– with the volume of mail-in vote it will take days, and potentially weeks, until

final numbers are known. In the Primary, it was 35 days before returns were

certified earlier this week. The threat of disenfranchising thousands of voters

through no fault of their own and a potentially inaccurate election poses a greater

threat than depriving candidates of “big election night answers.”

                                    COUNT II

     INJUNCTION THAT MAIL-IN AND ABSENTEE BALLOTS
  POSTMARKED BY 8 P.M. ON ELECTION DAY AND RECEIVED BY
 THE BOARDS BY THE UOCAVA DEADLINE MUST BE TABULATED

      171. Petitioners refer to and incorporate Paragraphs 1 through 170 of this

Complaint as though the same were repeated at length herein.



                                         48
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 50 of 66




      172. Act 77 requires electors who vote via mail-in or absentee ballot must

return their ballots to the county Board and the Board must receive the voted ballot

by 8:00 pm on Election Day. See Act 77 § 1306-D.

      173. Due in part to COVID-19, in the 2020 Primary, numerous Boards saw

a crushing late cycle influx in requests for mail-in and absentee ballots

overwhelming the resources of even the best funded Voter Services Offices.

      174. More qualified electors vote in General elections than in primaries.

      175. A larger number of voters combined with a potential “second wave”

of COVID-19 will likely lead to an even greater demand for mail-in and absentee

ballots, causing similar, if not worse delays in getting voters their ballots.

      176. The Free and Fair Election Clause requires that all voters have a bona

fide and fair right to participate in each election and that the Boards of Elections

may not interfere with that right through a failure to timely take required action.

See Pa. Const. art. I § 5.

      177. The Election Code provides Pennsylvania courts with the power to

decide matters pertaining to the election as may be necessary to carry out the intent

of the Election Code, including ensuring fair elections including an equal

opportunity for all eligible electors to participate in the election process. See 25

P.S. § 3046.




                                           49
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 51 of 66




      178. In order to protect the right of voters under the Free and Fair Elections

Clause, Petitioners seek an injunction ordering Respondents to lift the deadline in

the Election Code across the state to allow any ballot postmarked by 8:00 p.m. on

Election night to be counted if it is received by the Boards by the deadline for

ballots to be received by the UOCAVA Deadline, at 5 pm on Tuesday, November

10.

      179. Alternatively, this Court could enjoin the Counties to extend a more

tailored ballot extension deadline to the date that is 21 days after the particular

voter’s ballot is mailed by the county, provided that (i) in no extent would the

deadline be extended past the UOCAVA deadline, and (ii) no extension would

apply if the ballot was mailed within 24 hours of receipt by the Board of Election

of a completed application from the qualified elector.

      180. A party seeking a permanent injunction must establish three elements:

(1) a clear right to relief; (2) that an injunction is necessary to avoid an injury that

cannot be compensated by damages; (3) that a greater injury will result from

refusing the injunction.” See Mazin, 950 A.2d at 389.

      181. As exhibited by the Courts in Bucks and Delaware Counties in the

Primary election, where ballots are not able to be timely mailed, there is a

significant barrier to the exercise of the franchise, and given the experience in the

Primary, the state of the pandemic in the United States, and the known increase in



                                           50
          Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 52 of 66




activity just before deadlines in Presidential elections, similar delays are inevitable.

To avoid disenfranchising innocent electors there is a clear need for and right to

relief.

          182. An injunction will prevent disenfranchisement, which cannot be

compensated by damages. See Kuznik, 902 A.2d at 476.

          183. The balancing of harm falls on the side of granting of relief, as there is

no harm on an extension to the UOCAVA Deadline, as federal law already

requires that ballots continue to be allowed to be received by such date.



                                       COUNT III

   INJUNCTION REQUIRING BOARDS TO CONTACT ELECTORS
   WHOSE MAIL-IN OR ABSENTEE BALLOTS CONTAIN FACIAL
 DEFECTS AND PROVIDE THOSE ELECTORS AN OPPORTUNITY TO
    CURE THE FACIAL DEFECTS BY THE UOCAVA DEADLINE

          184. Petitioners refer to and incorporate Paragraphs 1 through 183 of this

Complaint as though the same were repeated at length herein.

          185. The Pennsylvania Constitution expressly guarantees to voters the right

to participate in a free and fair election. Pa. Const. art. I § 5.

          186. The procedure for mail-in ballots often leads to minor errors, which

result in many ballots being rejected and disenfranchising voters who believe they

have exercised their right to vote.




                                             51
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 53 of 66




      187. Petitioners are not seeking to impose a pre-election review

requirement on Respondents, however, where Respondents undertake such a

review, whether before, on, or after Election Day, and have knowledge of an

incomplete or incorrectly filled out ballot and has the elector’s contact information

(i.e., email or telephone number), Respondents should contact the potentially

disenfranchised electors and provide each of them the opportunity to cure the facial

defect until the UOCAVA Deadline.

      188. A party seeking a permanent injunction must establish three elements:

(1) a clear right to relief; (2) that an injunction is necessary to avoid an injury that

cannot be compensated by damages; (3) that a greater injury will result from

refusing the injunction.” Mazin, 950 A.2d at 389.

      189. There is no government interest in requiring that the formalities of the

outside of the Mailing Envelope be completed prior to mailing rather than prior to

counting, nor is there a governmental interest in denying a ballot on timeliness

grounds so long as ballots continue to arrive under federal law, which is required

until the UOCAVA Deadline. Thus, a right to relief is clear.

      190. An injunction will prevent disenfranchisement, which cannot be

compensated by damages. See Kuznik, 902 A.2d at 476.




                                          52
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 54 of 66




       191. There is no governmental interest in disenfranchising the votes of

valid, qualified electors, and for the reasons set forth above there is no temporal

benefit from any deadline to cure errors prior to the UOCAVA Deadline.

                                       COUNT IV

 DECLARATORY JUDGMENT THAT, UNDER ACT 77, BOARDS MUST
  CLOTHE AND COUNT NAKED BALLOTS AND NOTHING IN THE
     UNITED STATES CONSTITUTION, THE PENNSYLVANIA
    CONSTITUTION OR FEDERAL OR STATE LAW MANDATES
    OTHERWISE; AND INJUNCTION AGAINST BOARDS FROM
      EXCLUDING SUCH BALLOTS FROM THE CANVASS.

       192. Petitioner’s refer to and incorporate Paragraphs 1 through 191 of this

Complaint as though the same were repeated at length herein.

       193. Pursuant to the Declaratory Judgment Act, the Court may declare the

rights, status, or other legal relations of any interested person under a statute or

contract. See 42 Pa. C.S. § 7533.

       194. The Pennsylvania Constitution bestows the right to vote upon

qualified citizens and to equal protection in the enjoyment of that right. See Pa.

Const. art. VII, § 1 & art. I, § 28.

       195. The Free and Equal Elections Clause of the Pennsylvania

Constitution, provides that “[e]lections shall be free and equal; and no power, civil

or military, shall at any time interfere to prevent the free exercise of the right to

suffrage.” Pa. Const. art. I, § 5.




                                          53
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 55 of 66




      196. Voting is a fundamental right also protected by the Fourteenth

Amendment to the United States Constitution.

      197. Act 77 requires Boards to set aside absentee ballots or mail-in ballots

enclosed in official election ballot envelopes that contain “any text, mark or

symbol which reveals the identity of the elector.” 25 P.S. § 3146.8(g)(4)(ii).

      198. Petitioners request a declaration that there is no statutory authority for

Respondents to set aside an absentee or mail-in ballot solely because the voter

forgot to properly insert it into the official election ballot envelope.

      199. Additionally, Petitioners seek an injunction prohibiting Respondents

from invalidating Naked Ballots which are otherwise satisfactory.

      200. A party seeking a permanent injunction must establish three elements:

(1) a clear right to relief; (2) that an injunction is necessary to avoid an injury that

cannot be compensated by damages; (3) that a greater injury will result from

refusing the injunction.” Mazin, 950 A.2d at 389.

      201. There is no statutory authority that permits Defendants to refuse to

clothe and count Naked Ballots, the right to relief is clear.

      202. An injunction will prevent disenfranchisement, which cannot be

compensated by damages. See Kuznik, 902 A.2d at 476.

      203. If the Commonwealth were to determine to count all Naked Ballots on

a uniform basis, pursuant to an order of this Court, there would be no potential



                                           54
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 56 of 66




Equal Protection claim arising from the fact that such votes were wrongfully

disqualified in a few counties.

                                     COUNT V

    DECLARATORY JUDGMENT THAT THE POLL WATCHER
 RESIDENCY REQUIREMENT DOES NOT VIOLATE THE FIRST OR
     FOURTEENTH AMENDMENT OF THE UNITED STATES
   CONSTITUTION, EQUAL PROTECTION CLAUSE, OR EQUAL
PROTECTION AND FREE AND EQUAL ELECTIONS CLAUSES OF THE
             PENNSYLVANIA CONSTITUTION.

      204. Plaintiffs refer to and incorporate Paragraphs 1 through 203 of this

Complaint as though the same were repeated at length herein.

      205. Pursuant to the Declaratory Judgment Act, the Court may declare the

rights, status, or other legal relations of any interested person under a statute or

contract. See 42 Pa. C.S. § 7533.

      206. The Election Code only permits a poll watcher to serve in an election

district in a county in which the watcher is not a qualified registered elector. See

Election Code 417, 25 Pa. C.S. § 2687(b). The state’s interest in the poll watcher

residency requirement remains the same today as it was in 2016.

      207. Petitioners request a declaration that Election Code’s poll watcher

residency requirement does not violate the United States Constitution’s First and

Fourteenth Amendments, its Equal Protection Clause, or the Equal Protection and

Free and Equal Elections Clauses of the Pennsylvania Constitution.




                                          55
      Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 57 of 66




      WHEREFORE, Petitioners pray this Honorable Court to order make the

above declarations and issue the requested injunctive relief.

                   Respectfully submitted,

                                              Greenberg Traurig, LLP

                                              /s/ Kevin Greenberg___________

                                              Kevin Greenberg, Attorney ID 82311
                                              A. Michael Pratt, Attorney ID 044973
                                              Adam Roseman, Attorney ID 313809
                                              George J. Farrell, Attorney ID 324521
                                              1717 Arch Street, Suite 400
                                              Philadelphia, Pennsylvania 19103
                                              (215) 988-7818
                                              greenbergk@gtlaw.com
                                              prattam@gtlaw.com
                                              rosemana@gtlaw.com
                                              farrellg@gtlaw.com

                                              Lazar M. Palnick, Attorney ID 52762
                                              Lazar M. Palnick, Esq.
                                              1216 Heberton Street
                                              Pittsburgh, Pennsylvania 15206
                                              (412) 661-3633
                                              lazarpalnick@gmail.com

                                              Attorneys for Petitioners
July 10, 2020




                                         56
         Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 58 of 66




      PUBLIC ACCESS POLICY CERTIFICATE OF COMPLIANCE


      It is hereby certified by the undersigned that this filing complies with the

provisions of the Public Access Policy of the Unified Judicial System of

Pennsylvania: Case Records of the Appellate and Trial Courts that require filing

confidential information and documents differently than non-confidential

information and documents.

                                          Respectfully submitted,
                                          GREENBERG TRAURIG, LLP

                                          /s/ Kevin Greenberg

                                          Kevin Greenberg (No. 82311)
                                          1717 Arch Street, Suite 400
                                          Philadelphia, PA 19103
                                          (t) 215.988.7818
                                          (f) 215.988.7801
                                          greenbergk@gtlaw.com
Dated:        July 10, 2020
Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 59 of 66




                     EXHIBIT A
        Case 2:20-cv-00966-NR Document 76-1 5/22/2020
                                    Received  Filed 07/13/20      Page 60 of Court
                                                      9:05:44 PM Commonwealth 66 of Pennsylvania

                                             Filed 5/22/2020 9:05:00 PM Commonwealth Court of Pennsylvania
                                                                                              266 MD 2020

         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


                                               :
MICHAEL CROSSEY, et al.,                       :
                                               :
                             Petitioners,      :
                                               :
                                                 No. 266 MD 2020
                       v.                      :
                                               :
KATHY BOOCKVAR, SECRETARY                      :
OF THE COMMONWEALTH, et al.,                   :
                                               :
                             Respondents.      :
                                               :

         SUPPLEMENTAL DECLARATION OF JONATHAN MARKS

        I, Jonathan Marks, declare under the penalty of perjury pursuant to 18

Pa.C.S. § 4902 that:

        I am the Deputy Secretary for Elections and Commissions for the

Department of State (the “Department”) of the Commonwealth of Pennsylvania.

This Declaration supplements the Declaration I submitted to the Court on May 18,

2020.

        1.    In my May 18, 2020 Declaration, I gave statistics on the Pennsylvania

counties’ progress in processing applications for mail in and absentee ballots and

mailing out ballots.

        2.    I stated that the Election Code requires counties to mail absentee and

mail-in primary election ballots for all approved applications by Tuesday, May 19,
          Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 61 of 66




2020, and that I would update the Court after that date. See May 18 Declaration ¶¶

14-43.

         3.     Statewide, a large majority of counties are keeping up with mail-in

and absentee voting applications, with ballots being mailed out as applications are

processed.

         4.     Some counties, however, are facing obstacles, especially those in

areas where the prevalence of COVID-19 is highest. If these obstacles persist into

next week, there is a possibility that they could result in significant delays in

voters’ receipt of ballots.

         5.     As of Thursday, May 21, 2020, the counties had reported receipt of

approximately 1,701,141 applications for absentee and mail-in ballots.

         6.     The counties had approved 1,528,212, or approximately 90%, of the

applications.

         7.     Preliminary data indicates that the counties have mailed 1,459,871

million ballots, or approximately 96% of the applications approved so far, to

voters.

         8.     The counties have received 441,012 voted ballots, which accounts for

approximately 29% of applications approved so far.

         9.     Counties have continued to take steps to deal with the high volume of

applications by, for example, reassigning staff to assist with ballot processing and,



                                           -2-
       Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 62 of 66




in some cases, adding extra shifts at their election offices.

      10.    The vast majority of counties do not appear to be having difficulty

managing the application process. As of May 21, 2020, more than half of the

counties in the Commonwealth had mailed ballots in response to more than 90% of

their approved applications.

      11.    Certain counties, however, are experiencing delays or backlogs.

      12.    For example, preliminary data shows that Montgomery County has

mailed out 131,932 ballots out of the 138,363 applications it has approved.

However, for reasons not within Montgomery County’s control, many ballots that

the county has mailed have been delayed in arriving at voters’ homes. These

delays may make it more difficult for voters who requested ballots well in advance

of the application deadline to return those ballots on time.

      13.    Philadelphia County recently began receiving a surge of paper ballot

applications. Because these applications take longer to process than online

applications, and because of COVID-19 related staffing shortages and social

distancing rules, Philadelphia’s staff will face difficulties in promptly processing

all of the outstanding applications.

      14.    A recent outage in Philadelphia’s Verizon connection, which covered

the network connection with the election database, further impeded Philadelphia’s

progress.



                                          -3-
        Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 63 of 66




        15.   Preliminary data shows that as of May 21, Philadelphia County had

received 181,655 applications, rejected 2,114 of them, approved 159,772, and

mailed out 142,836 ballots.

        16.   Of the counties identified in my May 18 declaration, other than

Philadelphia and Montgomery, preliminary data reported by the counties shows

that:

                 x Allegheny County had received 242,349 applications, rejected
                   20,120 of them, approved 222,757, and mailed out 205,646
                   ballots;

                 x Delaware County had received 78,333 applications, rejected
                   4,290 of them, approved 53,851, and mailed out 42,904 ballots;

                 x Lawrence County had received 9,400 applications, rejected 623
                   of them, approved 8,813, and mailed out 8,654 ballots;

                 x Lehigh County had received 47,057 applications, rejected 3,991
                   of them, approved 43,220, and mailed out 43,011 ballots; and

                 x Mercer County had received 11,067 applications, rejected 807
                   of them, approved 9,746, and mailed out 9,569 ballots.

        17.   The last day for applying for a mail in or absentee ballot is Tuesday,

May 26.

        18.   I understand that because of COVID-19 related staffing shortages or

technical difficulties, a small number of other counties may face challenges in

keeping up with their outstanding applications as the application deadline

approaches.

        19.   After May 26, unless the Court instructs otherwise, I will give the

                                          -4-
      Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 64 of 66




Court further information about the counties’ application numbers and the

existence of any backlogs.

      I declare under penalty of perjury that the foregoing is true and correct.


Executed on May 22, 2020.




                                       Jonathan Marks




                                         -5-
Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 65 of 66




                     EXHIBIT B
                Case 2:20-cv-00966-NR Document 76-1 Filed 07/13/20 Page 66 of 66




From: Marks, Jonathan <jmarks@pa.gov>
Sent: Thursday, May 28, 2020 7:44 PM
To: Marks, Jonathan <jmarks@pa.gov>
Subject: Important DOS Email re: Absentee/Mail-in Ballot Canvass
Importance: High

To all county election officials.

I hope you are all safe and well.

The department has received some questions from county officials in recent days regarding
the proper disposition of absentee or mail-in ballots cast by voters who did not enclose their
voted ballots in the official election ballot envelope (“secrecy” or “inner” envelope).

Though the Election Code requires county boards of elections to set aside absentee or mail-
in ballots enclosed in official election ballot envelopes that contain “any text, mark or
symbol which reveals the identity of the elector,” there is no statutory requirement, nor
is there any statutory authority, for setting aside an absentee or mail-in ballot solely
because the voter forgot to properly insert it into the official election ballot envelope. See 25
P.S. § 3146.8(g)(4)(ii).

To preserve the secrecy of such ballots, the board of elections in its discretion may develop
a process by which the members of the pre-canvass or canvass boards insert these ballots
into empty official election ballot envelopes or privacy sleeves until such time as they are
ready to be tabulated.

Please consult with your solicitor about your plans to deal with such instances should they
occur during the pre-canvass or canvass.

Thank you for everything you are doing to administer the 2020 Primary while coping with
the unique challenges presented by COVID-19.

Kind regards,

Jonathan M. Marks
Deputy Secretary for Elections & Commissions
Pennsylvania Department of State
302 North Office Building | Harrisburg, PA 17120
 717.783.2035  717.787.1734
 jmarks@pa.gov
